December 23, 2015 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attention: Marc Thomas Reviewing Accountant Re: Hampton Roads Bankshares, Inc. Form 10-K for the year ended December 31, 2014 Filed March 25, 2015 Form 10-Q for the quarter ended September 30, 2015 Filed November 5, 2015 File No. 001-32968 Dear Mr. Thomas: Hampton Roads Bankshares, Inc. (the “Company”) has received your letter dated December 14, 2015 containing comments on the Company’s above-referenced Annual Report on Form 10-K for the year ended December 31, 2014 and Quarterly Report on Form 10-Q for the quarter ended September 30, 2015. As discussed with Chris Windsor of your office on December 22, 2015, this letter is to inform you that we intend to provide our responses on or before January 5, 2016. If you have questions, please feel free to contact me at 757-217-1000. Sincerely, /s/ Thomas B. Dix III Thomas B. Dix III Chief Financial Officer
